82 F.3d 422
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Admiral BRITT, Petitioner-Appellant,v.Pat KEOHANE;  Eddie Geouge, Respondents-Appellees.
No. 95-55349.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Admiral Britt appeals pro se the district court's denial of his 28 U.S.C. § 2241 petition for writ of habeas corpus challenging the Bureau of Prison's denial of his administrative appeal from a disciplinary sanction of the loss of 288 days of good time credits.   A disciplinary hearing officer found Britt guilty of selling heroin within the prison and threatening to assault another inmate who refused to pay for the heroin.   We have jurisdiction pursuant to 28 U.S.C. § 2253.   We review de novo, Bostic v. Carlson, 884 F.2d 1267, 1269 (9th Cir.1989), and affirm for the reasons set forth in the magistrate judge's report and recommendation, adopted in full by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Britt's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3